Case 5:21-cv-05109-PKH Document 29                   Filed 09/15/21 Page 1 of 3 PageID #: 298




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                               FAYETTEVILLE DIVISION

CAMELBAK PRODUCTS, LLC                                                                PLAINTIFF

v.                                      No. 5:21-cv-05109

ZAK DESIGNS, INC.                                                                   DEFENDANT

                                    OPINION AND ORDER

       Before the Court is the parties’ joint motion (Doc. 28) for a protective order and proposed

protective order (Doc. 28-1). The motion represents that a protective order is necessary because

the parties will likely produce “confidential, sensitive, and proprietary information.” (Doc. 28, p.

1). For the reasons set forth below, the Court will GRANT the motion and enter the proposed

protective order, with some amendment.

       Federal Rule of Civil Procedure 26(c)(1)(G) provides that “[t]he court may, for good cause,

issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

burden or expense” by “requiring that a trade secret or other confidential research, development

or commercial information not be revealed or be revealed only in a specified way.” “The burden

is therefore upon the movant to show the necessity of its issuance, which contemplates ‘a particular

and specific demonstration of fact, as distinguished from stereotyped and conclusory statements.’”

Gen. Dynamics Corp. v. Selb Mfg. Co., 481 F.2d 1204, 1212 (8th Cir. 1973) (citing Wright &

Miller, Federal Practice and Procedure: Civil § 2035 at 264-65).

       The parties have shown good cause for the entry of a protective order as to documents

containing confidential and proprietary information. Confidential commercial information falls

squarely within the ambit of Rule 26(c).        “Where discovery of confidential commercial

information is involved, the court must ‘balance the risk of disclosure to competitors against the


                                                 1
Case 5:21-cv-05109-PKH Document 29                   Filed 09/15/21 Page 2 of 3 PageID #: 299




risk that a protective order will impair prosecution or defense of the claims.’” Bussing v. COR

Clearing, LLC, 2015 WL 4077993, at *2 (D. Neb. July 6, 2015) (quoting Nutratech, Inc. v.

Syntech (SSPF) Int’l, Inc., 242 F.R.D. 552, 555 (C.D. Cal. 2007)). Here, entry of a protective

order will neither impair prosecution nor the defense of the claims as the parties are in agreement

as to the proposed protective order. The Court finds that good cause has been shown for the entry

of a protective order regarding documents containing confidential commercial information.

       The parties’ motion requests that the Court enter a protective order that requires the parties

to file all deposition testimony containing confidential information under seal with the Court.

However, read broadly, this provision would allow the entire testimony of a deposed party to be

filed under seal, which the Court will not allow. Accordingly, the modified protective order will

direct that only the portions of testimony which are deemed confidential shall be redacted, and

the redacted copy will be filed on the public docket while an unredacted copy will be filed under

seal with the Clerk. The proposed protective order will also be revised to clarify that the

protective order controls the use of confidential information except during hearing or trial. The

protective order will state that a party that intends or that anticipates that another party may

present information designated confidential at a hearing or trial must bring that issue to the

attention of the Court and the other parties without disclosing the information, and that any party

who wishes to restrict access to confidential information during trial must move the Court for that

relief prior to trial. Finally, the Court has modified some of the terms of the protective order to

comply with this Court’s standard practice or omit the parties’ citation to subsections of the

Federal Rules of Civil Procedure which are no longer present in the Rules.

       IT IS THEREFORE ORDERED that the motion (Doc. 28) for entry of a protective order

is GRANTED. The Court will separately enter a revised protective order.



                                                 2
Case 5:21-cv-05109-PKH Document 29          Filed 09/15/21 Page 3 of 3 PageID #: 300




     IT IS SO ORDERED this 15th day of September, 2021.


                                                    /s/P. K. Holmes, III
                                                    P.K. HOLMES, III
                                                    U.S. DISTRICT JUDGE




                                        3
